                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 ALJANON ALVIN,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-250

        v.

 CHATHAM COUNTY DETENTION
 CENTER; NURSE MEDICAL COMPANY
 INC.; and MEDICAL COMPANY
 CONTRACT,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's January 4, 2019 Report and Recommendation, (doc. 8), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation as the opinion of

the Court. The Court DISMISSES this action WITHOUT PREJUDICE and DIRECTS the

Clerk of Court to CLOSE this case.

       SO ORDERED, this 31st day of January, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
